Name: 92/503/EEC: Commission Decision of 14 October 1992 amending Commission Decision 92/25/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Zimbabwe
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  Africa;  health;  animal product
 Date Published: 1992-10-23

 Avis juridique important|31992D050392/503/EEC: Commission Decision of 14 October 1992 amending Commission Decision 92/25/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Zimbabwe Official Journal L 307 , 23/10/1992 P. 0055 - 0057 Finnish special edition: Chapter 3 Volume 45 P. 0130 Swedish special edition: Chapter 3 Volume 45 P. 0130 COMMISSION DECISION of 14 October 1992 amending Commission Decision 92/25/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Zimbabwe (92/503/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine, caprine animals and swine and fresh meat or meat products from third countries (1), as last amended by Regulation 3763/91/EEC (2), and in particular Articles 14 and 15 thereof, Whereas Commission Decision 92/25/EEC (3), as last amended by Decision 92/348/EEC (4), lays down the animal health conditions and veterinary certification of imports of fresh meat from Zimbabwe; whereas this decision provides that Member States shall authorize imports of boned carcase meat of bovine animals from the regions of Mashonaland West, Mashonaland East and Makoni in Zimbabwe; Whereas the situation has improved in relation to foot-and-mouth disease and now it is possible to amend further the regionalization in Zimbabwe thereby allowing importation into the Community of fresh boned meat from Midlands Province, excluding the districts of Gokwe, Zvishavane and Mberengwa; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 92/25/EEC is amended as follows: in Article 1 (1) the words 'the veterinary regions of Mashonaland West, Masholaland East and Makoni' are replaced by 'the veterinary regions of Mashonaland West, Mashonaland East, Makoni and Midlands Province, excluding the districts of Gokwe, Zvishavane and Mberengwa.' Article 2 The Annex to Decision 92/25/EEC is replaced by the Annex to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 356, 24. 12. 1991, p. 1. (3) OJ No L 10, 16. 1. 1992, p. 52. (4) OJ No L 189, 9. 7. 1992, p. 41. ANNEX ANIMAL HEALTH CERTIFICATE for boned fresh meat (1) of domestic animals of the bovine species, excluding offal, intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Zimbabwe (veterinary regions of Mashonaland West, Mashonaland East, Makoni and Midlands Province, excluding the districts Gokwe, Zvishavane and Mberengwa) Ministry: Department: Reference: (Optional) I. Identification of meat Meat of: domestic animals of the bovine species Nature of cuts (3): Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold store(s) (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the boned fresh meat described above is obtained from: (a) animals which were born and reared in the Republic of Zimbabwe and have remained in the veterinary region of Mashonaland West, Mashonaland East, Makoni and Midlands Province, excluding the districts Gokwe, Zvishavane and Mberengwa for at least 12 months preceding slaughter or since birth in the case of animals less than 12 months old; (b) animals which bore, in accordance with the legal provisions, a mark indicating their region of origin that is for the veterinary region of Mashonaland West, northern part brand 'L' and for Mashonaland West, southern part, brand 'HL' for Mashonaland East brand 'H' and Makoni brand 'UM', for Midlands Province, excluding the districts Gokwe, Zvishavane and Mberengwa the brand 'J' or 'JJ'; (c) animals which have not been vaccinated against foot-and-mouth disease during the preceding 12 months; (d) animals which on the way to the slaughterhouse and while awaiting slaughter therein have not come into contact with animals not satisfying the requirements laid down in the decisions of the European Economic Community currently in force as regards export of their meat to a Member State, and if they were conveyed by vehicle or container the latter was cleaned and disinfected before loading; (e) animals which when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter which included examination of the mouth and feet showed no symptoms of foot-and-mouth disease; (f) animals which have been slaughtered on different days from those on which animals which do not comply with the conditions required for export of their meat to the European Economic Community were slaughtered; (g) animals which were slaughtered between and (dates of slaughter); 2. the boned fresh meat described above: (a) originates from carcases which have matured at a room temperature of more than + 2 °C for at least 24 hours after slaughter and before the bones were removed; (b) has had the major lymphatic glands removed; (c) has, during all stages of its production, boning, and storage been kept strictly separate from meat not conforming to the requirements laid down in the decisions of the European Economic Community currently in force as regards export of meat to a Member State (with the exception of meat packed in boxes or cartons and kept in special storage areas). Done at , (Place) on (Date) Seal (Signature of official veterinarian) (Name in capital letters, title and qualification of signatory) (1) Fresh meat means all parts fit for human consumption from domestic bovine animals, excluding offal, which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) Only boned fresh meat from bovine animals, from which all bones and the major accessible lymphatic glands have been removed is authorized for importation. (4) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name.